            Case 6:19-cv-06405-CJS Document 20 Filed 02/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


NewMarket Pharmaceuticals, LLC,                               Civil Action No. 19-cv-6405

                                      Plaintiff,                Hon. Charles J. Siragusa

       v.
                                                            CERTIFICATE OF SERVICE
VetPharm, Inc.,

                                      Defendant.


       I hereby certify that on February 14, 2020, I served the following papers:

             (1) Notice of Motion;

             (2) Declaration of Kyle D. Gooch in Support of Defendant VetPharm, Inc.’s Motion
                 for Leave to File Arbitration Award Under Seal, dated February 14, 2020, with
                 Exhibits A through F;

             (3) Memorandum of Law in Support of Defendant VetPharm, Inc.’s Motion for
                 Leave to File Arbitration Award Under Seal, dated February 14, 2020; and

             (4) [Proposed] Order Granting Leave to File Under Seal

upon the following counsel of record for plaintiff via FedEx overnight delivery:

        Robert M. Pollaro, Esq.                     Jessica L. Copeland, Esq.
        Cadwalader, Wickersham & Taft LLP           Bond Schoeneck & King
        200 Liberty Street                          200 Delaware Ave., Suite 900
        New York, NY 10281-1003                     Buffalo, NY 14202-2107

Dated: Pittsford, New York
       February 14, 2020
                                                     /s/ Kyle D. Gooch
                                                    Kyle D. Gooch
                                                    HARRIS BEACH PLLC
                                                    99 Garnsey Road
                                                    Pittsford, NY 14534
                                                    T: 585.419.8800
                                                    F: 585.419.8801
                                                    kgooch@harrisbeach.com

                                                    Attorneys for Defendant
